DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,707,087, hereafter ’87.  Although the claims at issue are not identical, they are not patentably distinct from each other because  The instant claims are anticipated by the claims of ’87. This correspondence is as indicated below.
Claim 1 is disclosed by claim 1 of ’87.
Claim 2 is identical to claim 2 of ’87.
Claim 3 is obvious over claims 1 and 4 of ’87 because the steps of claim are what is normally involved in processing the substrate (claim 1 of ’87, while removing a portion, claim 4 of ‘87 is done by etching)
Claim 4 corresponds to claim 5 of ’87.
Claim 5 corresponds to claim 6 of ’87.
Claim 6 corresponds to claim 7 of ’87.
Claim 7 is obvious over claims 1-21 of ’87, because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP, latest edition, 2144.05.II.A)
Claim 8 corresponds to claim 8 of ’87.
Claim 9 corresponds to claim 9 of ’87.
Claim 10 is obvious over claims 1 and 9 of ’87, because the location of the protective sacrificial layers is the same, so they will intrinsically protect from residue as claimed.
Claim 11 corresponds to claim 11 of ’87.
Claim 12 is disclosed by claims 12 and 17 of ’87.
Claim 13 is disclosed by claim 12 of ’87.
Claim 14 is disclosed by claim 13 of ’87.
Claim 15 is disclosed by claim 14 of ’87.
Claim 16 is disclosed by claim 15 of ’87.
Claim 17 is disclosed by claim 16 of ’87.
Claim 18 is disclosed claim 12 of ’87.
Claim 19 is disclosed by claim 21 of ‘87
Claim 20 is obvious over claim 17 of ’87.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817